Citation Nr: 1525899	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a right foot hammertoe disorder, to include as secondary to service-connected bilateral bunions, status post right bunionectomy, and bunionectomy with first metatarsal head osteotomy and screw fixation of the left foot, associated with bilateral flat feet.

2.  Entitlement to service connection for a left foot hammertoe disorder, to include as secondary to service-connected bilateral bunions, status post right bunionectomy, and bunionectomy with first metatarsal head osteotomy and screw fixation of the left foot, associated with bilateral flat feet.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from October 1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of VBMS reveals VA treatment records dated from April 2013 to September 2013 and a February 2014 addendum to a February 2014 VA examination.  Virtual VA contains a problem list from a January 2014 VA treatment record.  These documents were not reviewed by the RO in the January 2014 SOC, and the Veteran did not provide a waiver of the RO's initial consideration of any new evidence.  38 C.F.R. § 20.1304.  However, the agency of original jurisdiction will have the opportunity to review these records upon remand.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral hammertoe disorder in May 2012.  The Board notes that the RO adjudicated the Veteran's claim on both a direct basis and as secondary to the Veteran's service-connected bilateral bunion disability.  See January 2014 Statement of the Case.  However, the RO did not request an opinion on direct service connection, and as a result, the May 2012 VA examiner did not provide an opinion on this theory of entitlement.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  Thus, the case must be remanded to obtain an opinion that addresses direct service connection.

The May 2012 VA examiner opined that the Veteran's bilateral hammertoes were less likely than not proximately due to or the result of the Veteran's service-connected bilateral bunions.  However, the examiner did not address whether the Veteran's hammertoes were aggravated by his bilateral bunion disability.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Consequently, the Board finds that a remand is necessary to obtain an addendum medical opinion.

The Veteran also appears to receive treatment from the Kansas City VA Medical Center.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral hammertoe disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Kansas City VA Medical Center dated since January 2014.  

2.  After the preceding development is completed, case should be referred to the May 2012 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's hammertoes.  

If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

(a) The examiner state opine as to whether it is at least as likely as not that the Veteran's bilateral hammertoe disorder manifested in service or is otherwise related to his military service, to include any symptomatology therein.  The examiner should consider the following:  1) the March 1966 service treatment record noting that the Veteran was given arch supports for his feet and the November 1967 service treatment in which the Veteran reported that arch supports hurt his feet; and 2) the April 1969 x-ray impression documenting that the Veteran had osteoarthritis in the left tarsal region.

(b) The examiner should state whether it is at least as likely as not that the Veteran's bilateral hammertoe disorder was caused by his service-connected bilateral bunions, status post right bunionectomy, and bunionectomy with first metatarsal head osteotomy and screw fixation of the left foot, associated with bilateral flat feet.  The examiner should consider the Veteran's August 2008 statement that he was issued shoes for his foot complaints that were not wide enough for his feet.

(c) The examiner should address whether it is at least as likely as not that the Veteran's bilateral hammertoe disorder was aggravated by service-connected bilateral bunions, status post right bunionectomy, and bunionectomy with first metatarsal head osteotomy and screw fixation of the left foot, associated with bilateral flat feet.  The examiner should again consider the Veteran's August 2008 statement that he was issued shoes for his foot complaints that were not wide enough for his feet.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

